Title: Abigail Adams to Mercy Otis Warren, 24 July 1775
From: Adams, Abigail
To: Warren, Mercy Otis


     
      My Dear Mrs. Warren
      Braintree 24 July 1775
     
     I have been hoping every day since I received your obliging favour to get time to thank you for it, but many avocations some from company some from family affairs have prevented. I have not wrote only to my counterpart since; from whom I have received two Letters since you left me. The last was 7 of july, and wrote in better spirits than any I have received since his absence, and gave me better spirits for two reasons, the first because he appeard easier and the second because he tells me he hopes it will not be more than a Month before he shall return.
     I know my pleasure will communicate some degree to my friend from the benevolent sympathy of her Heart. I was much obliged to your Worthy Friend for calling and Breakfasting with me, tho deprived of that pleasure a few days before, oweing to my having been up all the Night before with my Sister Adams who about sunrise was deliverd of a fine Daughter. Your apprehensions with regard to my Health are a testimony of your regard. As the disorder does not increase upon me I do not apprehend any danger from it. Tis true I enjoy a good flow of spirits for the most part. I sometimes wonder at myself, and fear least a degree of stupidity or insensibility should possess my mind in these calamitous times or I could not feel so tranquil amidst such scenes, and yet I cannot charge myself with an unfealing Heart. I pitty, commisirate and as far as my ability reaches feel ready and desirous to releave my fellow creatures
      under their distresses. But I am not naturally (tis no virtue acquired in me) of that rastless anxious disposition.
     You apprehend more than their really was in a Letter which I could not consistant with my regard to my dearest Friend communicate. I only wish I had been near enough to have shared a solitary hour with him.
     You will be sensible no doubt from a communication of the last paquet which your Friend received, that they have to combat not only other provinces but their own—a doubly difficult task when those who ought to aid, become stumbling blocks—but how hard is it to devest the Humane mind of all private ambition, and to sacrifice ourselves and all we possess to the publick Emolement.
    